Case 21-11549-RAM Doc 35 Filed 04/13/21 Page 1of11

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

In Re: Case No. 21-11549-RAM
Chapter 11
CSC Enterprises, Inc. DBA Scully’s Tavern

Debtor.
/

EQUITY ONE (FLORIDA PORTFOLIO) LLC’S NOTICE OF FILING PRIOR
DEMANDS IN SUPPORT OF MOTION FOR RELIEF FROM STAY (DOC. NO. 18)

EQUITY ONE (FLORIDA PORTFOLIO) LLC, a Florida limited liability Company (“Equity
One”), hereby gives notice of filing in support of its Motion for Relief from Automatic Stay (Doc.
No. 18), filed on March 5, 2021, the following documents which are attached hereto.

(1) Three Day Notice to Debtor - Dated December 18, 2015;
(2) Three Day Notice to Debtor - Dated February 2, 2018;
(3) Three Day Notice to Debtor - Dated February 22, 2019;
(4) Three Day Notice to Debtor - Dated March 21, 2019;

(5) Three Day Notice to Debtor - Dated April 8, 2019;

(6) Three Day Notice to Debtor - Dated April 23, 2019;

(7) Three Day Notice to Debtor - Dated May 10, 2019; and
(8) Three Day Notice to Debtor - Dated September 23, 2019

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for
the Southern District of Florida and I am in compliance with the additional qualifications to practice
in this Court as set forth in Local Rule 2090-1(A).

Dated April 13, 2021
/s/ Ryan E. Davis
RYAN E. DAVIS
Florida Bar No. 0179851
rdavis@whww.com
LAUREN M. REYNOLDS
Florida Bar No. 112141
lreynolds@whww.com
WINDERWEEDLE, HAINES, WARD

& WOODMAN, P.A.
Case 21-11549-RAM Doc 35 Filed 04/13/21 Page 2of11

329 Park Avenue North, Second Floor

Post Office Box 880

Winter Park, FL 32790-0880

(407) 423-4246

(407) 645-3728 (facsimile)

Attorneys for Equity One (Florida Portfolio)
LLC

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on April 13, 2021, a true and correct copy of the foregoing has
been furnished via:

CM/ECF to:

U.S. Trustee, 51 S.W. Ist Ave., Suite 1204, Miami, FL 33130
[USTPRegion21.MM.ECF@usdoj.gov]

Steven D. Schneiderman, Office of the US Trustee, 51 S.W. Ist Ave., Suite 1204, Miami, FL 33130
[Steven.D.Schneiderman@usdoj.gov]

Ricardo Corona, Esquire, 3899 NW 7 St., Second Floor, Miami, FL 33126 [bk@coronapa.com]

Tarek Kiem, Subchapter V Trustee, Kiem Law, PLLC, 8461 Lake Worth Road, Suite 114, Lake
Worth, FL 33467 [tarek@kiemlaw.com|

U.S. Mail to:
CSC Enterprises, Inc. DBA Scully’s Tavern, 9809 SW 72nd St., Miami, FL 33713

All creditors and parties in interest listed on the mailing matrix attached hereto

/s/ Ryan E. Davis
RYAN E. DAVIS

Page 2 of 2
Label Matrix for local noticing
113C-1

Case 21-11549-RAM

Southern District of Florida
Miami

Tue Apr 13 15:22:20 EDT 2021
American Express

PO Box 650448

Dallas, TX 75265-0448

EQUITY ONE (FLORIDA PORTFOLIO} LLC

c/o Richard Cohen
8ll- A North Olive Ave
West Palm Beach, FL 33401-3709

Office of the US Trustee
51 S.H. 1st Ave,

Suite 1204

Miami, FL 33130-1614

Ricardo Corona Esq.
3899 NW 7 St, Second Floor
Miami, FL 33126-5551

CSC Enterprises, Inc. DBA Scully's Tave
9809 SW 72nd St
Miami, FL 33173-4617

Chris Hirsh
9733 SW 92nd Terr
Miami, FL 33176-1801

Internal Revenue Service

7850 SW 6th Court

STOP # 5730

Fort Lauderdale, FL 33324-3210

Small Business Administration
14925 Kingsport Road
Fort Worth, TX 76155-2243

Tarek Kirk Kiem
PO Box 541325
Greenacres, FL 33454-1325

Case 21-11549-RAM Doc 35 Filed 04/13/21 Page 3of11

Equity One (Florida Portfolio), LLC

c/o Ryan £, Davis

Winderweedle, Haines, Ward & Woodman, PA
329 Park Avenue North

Second Floor

Winter Park, FL 32789~7408

Department of the Revenue
5050 West Tennessee Street,
Tallahassee, FL 32399-0100

Louis J Terminello, Trustee
600 Brickell Ave, Suite 3600
Miami, FL 33131-3073

State of Florida - Department of Revenue
Post Office Box 6668
Tallahassee, FL 32314-6668

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u) Miami

(djEquity One (Florida Portfolio) LLC
c/o Richard Cohen

8il- A North Olive Ave

West Palm Beach, FL 33401-3709

End of Label Matrix

Mailable recipients 13
Bypassed recipients 2
Total 5
Case 21-11549-RAM Doc 35 Filed 04/13/21 Page 4of11

LAW OFFICES OF RICHARD S. COHEN, LLC
811-A NoRTH OLIVE AVENUE

WEST PALM BEACH, FLORIDA 33401
£-MAIL: RSCOHENESQ@AOL.COM

PHONE: 561-659-0901 FAX: 561-659-0902
December 18, 2015

THREE DAY NOTICE

C.S.C. Enterprises, Inc.
/dba/ Scully's
Attn: Chris Hirsh

9809 SW 72™ Street
Miami, FL 33173

RE: Your lease for the property known as: 9809 SW 72™ Street
Miami, Florida 33173

YOU ARE HEREBY NOTIFIED that you are indebted to GRI-EQY (SUNSET 97) LLC, your
Landlord for the Rent and use of the premises known as C.S.C. Enterprises /dba/ Scully’s, located
at, 9809 SW 72™ Street, Miami, FL 33173, occupied by you and demand is hereby made for
payment of the rent and additional rent as defined under the lease in the amount of $25,280.56
or possession of the premises within THREE (3) DAYS, excluding Saturday, Sunday and legal
holidays) from the date of delivery of this Notice to-wit: on or before the 24" Day of December,
2015. ,

Send payments to: Equity One Realty & Management FL, Inc.
Agent for the Landlord

1550 NE Miami Gardens Drive - Suite 500.
North Miami Beach, Florida 33179

Please be guided accordingly.

I HEREBY CERTIFY that a true and correct copy of the foregoing Notice was served on
December 18, 2015 by overnight delivery - UPS Airbill No.:1Z5W2E430393028546

LAW OFFICES OF RICHARD S. COHEN, LLC

Richard S, Cohen
Attorney for Landlord

 

cc: Chris Murphy

 
Case 21-11549-RAM Doc 35 Filed 04/13/21 Page5of11

LAW OFFICES OF RICHARD S. COHEN, LLC
811-A NORTH OLIVE AVENUE

WEST PALM BEACH, FLORIDA 33401
E-MAIL: RSCOHEN@RSCOHENESQLAW.COM

PHONE: 561-659-0801 FAx: 561-659-0902
February 2, 2018
THREE DAY NOTICE

TO:  C.S.C. Enterprises
d/b/a Scully’s
Attn: Chris Hirsh
9809 SW 72™ Street
Miami, FL 33173

RE: Your lease for the property known as: 9809 SW 72”™ Street
Miami, FL 33173
Shoppes at Sunset 1

YOU ARE HEREBY NOTIFIED that you are indebted to Equity One (Florida Portfolio)
LLC, your Landlord for the Rent and use of the premises known as C.S.C. Enterprises, d/b/a
Scully’s, 9809 SW 72 Street, Miami, FL 33173, occupied by you and demand is hereby made for
payment of the rent and additional rent as defined under the lease in the amount of $42,166.60,
or possession of the premises within THREE (3) DAYS, excluding Saturday, Sunday and legal
holidays) from the date of delivery of this Notice to wit: on or before the 8° day of February,
2018.

Send payments to: Regency Centers
Agent for the Landlord
Attn: Tricia Hardt
One Independent Drive, Suite 114
Jacksonville, Fl 32202

Please be guided accordingly.

I HEREBY CERTIFY that a true and correct copy of the foregoing Notice was served on or
about February 5, 2018, Via FedEx: 771388886164

LAW OFFICES OF RICHARD S. COHEN, LLC

Richard S. Cohen
Attorney for Landlord

By:

 

 
Case 21-11549-RAM Doc 35 Filed 04/13/21 Page 6of11

LAW OFFICES OF RICHARD S. COHEN, LLC
811-A NORTH OLIVE AVENUE

WEST PALM BEACH, FLORIDA 33401
E-MAIL: RSCOHEN@RSCOHENESQLAW.COM

= wees

PHONE: 561-659-0901 Fax: 561-659-0902

February 22, 2019

THREE DAY NOTICE
TO: C.S.C. Enterprises, Inc.
/dba/ Scully’s
Attn: Chris Hirsh
9809 SW 72™ Street
Miami, FL 33173
RE: Your lease for the property known as: 9809 SW 72” Street
Miami, FL 33173
Shoppes of Sunset

YOU ARE HEREBY NOTIFIED that you are indebted to Equity One (Florida Portfolio)
LLC, your Landiord for the Rent and use of the premises known as C.S.C. Enterprises, Inc. /dba/
Scully’s located at, 9809 SW 72™ Street, Miami, FL 33173, occupied by you and demand is hereby
made for payment of the rent and additional rent as defined under the lease in the amount of
$36,139.56 or possession of the premises within THREE (3) DAYS, (excluding Saturday, Sunday
and legal holidays) from the date of delivery of this Notice to wit: on or before the 28" Day of

February, 2019

Send payments to: Regency Centers
Agent for the Landlord
Attn: Tricia Hardt
904-598-7353
One Independent Drive, Suite 114
Jacksonville, Fl 32202

Please be guided accordingly.

I HEREBY CERTIFY that a true and correct copy of the foregoing Notice was served on or
about February 23, 2019 by overnight delivery - Via UPS Airbill No.: 1Z5W2E434298733835

LAW OFFICES OF RICHARD S. COHEN, LLC

~ \Jason Ne

Attorney \for Landlord

 

 

 
Case 21-11549-RAM Doc 35 Filed 04/13/21 Page 7of11

LAW OFFICES OF RICHARD S. COHEN, LLC
811-A NORTH OLIVE AVENUE

WeEsT PALM BEACH, FLORIDA 33401
E-MAIL: RSCOHEN@RSCOHENESGQLAW,.COM

PHONE: 561-659-0901 FAX: 561-659-0902
March 21, 2019
THREE DAY NOTICE

TO: C.S.C. Enterprises
d/b/a Scully’s
Attn: Chris Hirsh
9809 SW 72™ Street
Miami, FL 33173

RE: Your lease for the property known as: 9809 SW 72" Street
Miami, FL 33173
Shoppes at Sunset 1

YOU ARE HEREBY NOTIFIED that you are indebted to Equity One (Florida Portfolio)
LLC, your Landlord for the Rent and use of the premises known as C.S.C. Enterprises, d/b/a
Scully’s, 9809 SW 72" Street, Miami, FL 33173, occupied by you and demand is hereby made for
payment of the rent and additional rent as defined under the lease in the amount of $48,489.64,
or possession of the premises within THREE (3) DAYS, excluding (Saturday, Sunday and legal
holidays) from the date of delivery of this Notice to wit: on or before the 27" Day of March, 2019.

Send payments to: Regency Centers
Agent for the Landlord
Attn: Tricia Hardt
One Independent Drive, Suite 114
Jacksonville, Fi 32202

Please be guided accordingly.

T HEREBY CERTIFY that a true and correct copy of the foregoing Notice was served on or
about March 22, 2019 by overnight delivery - UPS Airbill No.: 1Z25W2E430397871949

LAW OFFICES OF RICHARD S. COHEN, LLC

Richard S. Cohen
Attorney for Landlord

 

 

 
 

Case 21-11549-RAM Doc 35 Filed 04/13/21 Page 8 of 11

LAW OFFICES OF RICHARD S. COHEN, LLC
Si i1-A NORTH OLIVE AVENUE

WEST PALM BEACH, FLORIDA B3401
E-MAIL: RSCOHEN@RSCOHENES@GLAW.COM

. ee

PHONE: 561-659-0901 - FAX: 561-659-0902
April 8, 2019
THREE DAY NOTICE

TO: C.S.C. Enterprises, Inc.
d/b/a Scully's _
Attn: Chris Hirsh
9809 SW 72" Street —
Miami, FL 33173

RE: Your lease for the property known as: 9809 SW 72" Street, Space/Unit 1
Miami, FL 33173
Shoppes at Sunset

YOU ARE HEREBY NOTIFIED that you are indebted to EQUITY ONE (FLORIDA
PORTFOLIO) LLC, your Landlord for the Rent and use of the premises known as C.S.C..
Enterprises, d/b/a Scully’s, 9809 SW 72” Street, Miami, FL 33173, occupied by you and demand
is hereby made for payment of the rent and additional rent as defined under the lease in the
amount of $47,489.64, or possession of the premises within THREE (3) DAYS, excluding
(Saturday, Sunday and legal holidays) from the date of delivery of this Notice to wit: on or before
the 12" Day of April, 2019.

Send payments to: Regency Centers
Agent for the Landlord
Attn: Tricia Hardt
One Independent Drive, Suite 114
Jacksonville, Fl 32202

Please be guided accordingly.

I HEREBY CERTIFY that a true and correct copy of the foregoing Notice was served on or
about April 9, 2019, by overnight delivery via FedEx No.774907916302.

- LAW OFFICES OF RICHARD S. COHEN, LLC

By: WAneen
Richard S. Cohen
Attorney for Landlord

 

 

 
Case 21-11549-RAM Doc 35 Filed 04/13/21 Page9of11

LAW OFFICES OF RICHARD S. COHEN, LLC
811-A NORTH OLIVE AVENUE
WEST PALM BEACH, FLORIDA S3401i

E-MAIL: RSCOHEN@RSCOHENESQLAW.COM

PHONE: 561-659-0901 FAX: 561-659-0902
April 23, 2019
THREE DAY NOTICE

TO:  C.S.C. Enterprises, Inc.
d/b/a Scully’s
Attn: Chris Hirsh
9809 SW 72" Street
Miami, FL 33173

RE: Your lease for the property known as: 9809 SW 72" Street, Space/Unit 1
Miami, FL 33173
Shoppes at Sunset

YOU ARE HEREBY NOTIFIED that you are indebted to EQUITY ONE (FLORIDA
PORTFOLIO) LLC, your Landiord for the Rent and use of the premises known as C.S.C.
Enterprises, d/b/a Scully’s, 9809 SW 72™ Street, Miami, FL 33173, occupied by you and demand
is hereby made for payment of the rent and additional rent as defined under the lease in the
amount of $38,706.52, or possession of the premises within THREE (3) DAYS, excluding
(Saturday, Sunday and legal holidays) from the date of delivery of this Notice to wit: on or before
the 29" Day of April, 2019.

Send payments to: Regency Centers
Agent for the Landlord
Attn: Tricia Hardt
904-598-7353
One Independent Drive, Suite 114
Jacksonville, Fi 32202

Please be guided accordingly.

I HEREBY CERTIFY that a true and correct copy of the foregoing Notice was served on or
about April 24, 2019, by overnight delivery via UPS No.:1Z5W2E430394822560

LAW OFFICES OF RICHARD S. COHEN, LLC

By: \
Nason L. Xe
Attorney fpr Landlord

 
Case 21-11549-RAM Doc 35 Filed 04/13/21 Page 10of11

LAW OFFICES OF RICHARD S. COHEN, LLC
814-A NORTH OLIVE AVENUE
WEST PALM BEACH, FLORIDA 33401

E-MAIL: RSCOHEN@RSCOHENESQLAW.COM

-+ men

PHONE; 561-659-0901 FAX: 561-659-0902
May 10, 2019
THREE DAY NOTICE

TO: C.S.C. Enterprises, Inc.
/dba/ Scully’s
Attn: Chris Hirsh
9809 SW 72™ Street
Miami, FL 33173

RE: Your lease for the property known as: 9809 SW 72" Street
Miami, FL 33173
Shoppes of Sunset I

YOU ARE HEREBY NOTIFIED that you are indebted to Equity One (Florida Portfolio)
LLC, your Landiord for the Rent and use of the premises known as C.S.C. Enterprises, Inc. /dba/
Scully’s located at, 9809 SW 72" Street, Miami, FL 33173, occupied by you and demand is hereby
made for payment of the rent and additional rent as defined under the lease in the amount of
$47,226.52 or possession of the premises within THREE (3) DAYS, (excluding Saturday, Sunday
and legal holidays) from the date of delivery of this Notice to wit: on or before the 16™ Day of

May, 2019.

Send payments to: Regency Centers
Agent for the Landlord
Attn: Tricia Hardt
904-598-7353
One Independent Drive, Suite 114
Jacksonville, Fl 32202

Please be guided accordingly.

I HEREBY CERTIFY that a true and correct copy of the foregoing Notice was served on or
about May 13, 2019 by overnightt delivery - Via UPS Airbill No.: 125W2E430398384081

LAW OFFICES OF RICHARD S. COHEN, LLC

FR

  
  

A
“Jason L. Gohen
Attorney /_for Landlord

 
Case 21-11549-RAM Doc 35 Filed 04/13/21 Page11of11

LAW OFFICES OF RICHARD S. COHEN, LLC

8S1Lt-A NORTH OLIVE AVENUE
WEST PALM BEACH, FLORIDA 33401

E-MAIL: RSCOHEN@RSCOHENESGLAW.COM ,

PHONE: 561-659-0901 FAX: S61-6S58-0902
September 23, 2019
THREE DAY NOTICE

TO:  C.S.C. Enterprises, Inc.
/dba/ Scully’s
Attn: Chris Hirsh
9809 SW 72™ Street
Miami, FL 33173

RE: Your lease for the property known as: 9809 SW 72" Street
Miami, FL 33173
Shoppes of Sunset I

YOU ARE HEREBY NOTIFIED that you are indebted to Equity One (Florida Portfolic)
LLC, your Landlord for the Rent and use of the premises known as C.S.C. Enterprises, Inc. /dba/
Scully's located at, 9809 SW 72" Street, Miami, FL 33173, occupied by you and demand is hereby
made for payment of the rent and additional rent as defined under the lease in the amount of
$20,735.16 or possession of the premises within THREE (3) DAYS, (excluding Saturday, Sunday
and legal holidays) from the date of delivery of this Notice to wit: on or before the 27" Day of
September, 2019.

Send payments to: Regency Centers
Agent for the Landlord
Attn: Tricia Hardt
904-598-7353
One Independent Drive, Suite 114
Jacksonville, Fl 32202

Please be guided accordingly.

I HEREBY CERTIFY that a true and correct copy of the foregoing Notice was served on or
about September 24, 2019 by overnight delivery - Via UPS Airbill No.: 125W2E430399094437

LAW OFFICES,OF RICHARD S, COHEN, LLC

 
  

 

Jason L. Cohen

 
